Court of Appeals
                          Sixth Appellate District of Texas

                                    JUDGMENT


 Rashun Deonta Williams, Appellant                       Appeal from the 102nd District Court of Red
                                                         River County, Texas (Tr. Ct. No. CR02883).
 No. 06-19-00192-CR          v.                          Memorandum Opinion delivered by Justice
                                                         Stevens, Chief Justice Morriss and Justice
 The State of Texas, Appellee                            Burgess participating.

       As stated in the Court’s opinion of this date, we find there was partial error in the judgment
of the court below. Therefore, we modify the trial court’s judgment to show that Williams entered
pleas of true to the State’s drug-related allegations that the trial court found were true. As
modified, the judgment of the trial court is affirmed.
       We note that the appellant, Rashun Deonta Williams, has adequately indicated his inability
to pay costs of appeal. Therefore, we waive payment of costs.


                                                         RENDERED JANUARY 28, 2020
                                                         BY ORDER OF THE COURT
                                                         JOSH R. MORRISS, III
                                                         CHIEF JUSTICE

ATTEST:
Debra K. Autrey, Clerk